IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

SHARITA HENDERSON,

Plaintiff,
Case No.:
Vs.
JURY DEMAND
WAFFLE HOUSE, INC., WH
CAPITAL, LLC, MID SOUTH
WAFFLES, INC.,

Defendants.

ee ee ee ee ee

 

NOTICE OF REMOVAL BY DEFENDANTS WAFFLE HOUSE, INC.,
WH CAPITAL, LLC, AND MID SOUTH WAFFLES, INC.

 

TO: THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF TENNESSEE,

NASHVILLE DIVISION

COME NOW Defendants WAFFLE HOUSE, INC., WH CAPITAL,
LLC, and MID SOUTH WAFFLES, INC. (the “Defendants”), and pursuant to

28 U.S.C. §§ 1331, 1332, 1441, and 1446, hereby remove this action which is

 

styled Sharita Henderson v. Waffle House, Inc.. WH Capital, LLC, and Mid
South Waffles, Inc., designated Case No. 19C960, from the Circuit Court of

 

 

the 20th Judicial Circuit, Fifth Division, in and for Davidson County,
Tennessee, in which the action is now pending, to the United States District

Court for the Middle District of Tennessee, Nashville Division. In support of

Case 3:19-cv-00443 Document1 Filed 05/24/19 Page 1 of 6 PagelID #: 1
this removal and pursuant to 28 U.S.C. § 1446, Defendants state as follows:
1.

The Complaint in this action was filed in the Circuit Court of the 20th
Judicial Circuit in and for Davidson County, Tennessee, on or about April 18,
2019, and was served on the registered agent for all Defendants on April 24,
2019. A copy of the Summons (three in total) and Complaint are attached
collectively hereto as “Exhibit A.”

2,

The District Courts of the United States have original jurisdiction over
this civil action is provided in 28 U.S.C. § 1332. This action is one over which
this Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1446.

Under 28 U.S.C. § 1332, this Court has jurisdiction abased upon complete

 

diversity as follows:

a) Plaintiff Sharita Henderson has citizenship in the State of
Tennessee (see Complaint J 1).

b) Defendant Waffle House, Inc. is a corporation organized under
the laws of the State of Georgia, with its principal place of business in
Gwinnett County, Georgia. (see Defendants’ Third-Party Complaint { 5).

c) Defendant WH Capital, LLC is a limited liability company
organized under the laws of the State of Georgia, with its principal place of

business in Gwinnett County, Georgia. (see Defendants’ Third-Party

Case 3:19-cv-00443 Document1 Filed 05/24/19 Page 2 of 6 PagelD #: 2
Complaint { 6).

d) Defendant Mid South Waffles, Inc. is a Georgia corporation with
a domicile and principal place of business in Gwinnett County, Georgia. (see
Defendants’ Third-Party Complaint 7).

e) Concurrent with their Answer, and ant to Tenn. R. Civ. P. 14.01,
Defendants have filed a Third-Party Complaint against Jeffrey Reinking as a
necessary defendant who is potentially liable for some or all of the damages
alleged by Plaintiff. While Defendants have not yet achieved service of the
Summons and Third-Party Complaint upon Mr. Reinking—Defendants filed
their Answer and Third-Party Complaint with the Clerk of the Davidson
County Circuit Court on May 24, 2019—the inclusion of Mr. Reinking in this
action will not destroy complete diversity, as Mr. Reinking is a citizen of the
State of Illinois. (see Defendants’ Third-Party Complaint { 8).

f) The amount in controversy exceeds the minimum required sum of
$75,000.00, exclusive of interest and costs. In her Complaint, Plaintiff is
seeking “compensatory damages...not to exceed $25,000,000.00,” punitive
damages, and that the Court rule that Tennessee’s cap on non-economic and
punitive damages be ruled unconstitutional, potentially entitling her to yet
additional relief. (see Complaint {{ 46-48, Prayer for Relief in Complaint 7

3-4).

Case 3:19-cv-00443 Document1 Filed 05/24/19 Page 3 of 6 PagelD #: 3
3.

Under the provisions of 28 U.S.C. § 1441, the right exists to remove this
action from Circuit Court of the 20th Judicial Circuit in and for Davidson
County, Tennessee to the United States District Court for the Middle District
of Tennessee, Nashville Division, which embraces the place where this action
is pending.

4,

This Notice of Removal is filed within 30 days after service of the

 

Complaint on Defendant, as required by 28 U.S.C. § 1446(b).
5.

Pursuant to 28 U.S.C. § 1446(b), all Defendants agree to removal of this
action and therefore removal is appropriate. Defendants have provided notice
of both this action and removal of the action from Circuit Court of the 20th
Judicial Circuit, Fifth Division, in and for Davidson County, Tennessee, to
the United States District Court for the Middle District of Tennessee,
Nashville Division, to Mr. Jeffrey Reinking, who has not yet been served with
summons and third-party complaint in this action.

6.
Pursuant to 28 U.S.C. § 1446(a), the following documents are attached

hereto:

Case 3:19-cv-00443 Document1 Filed 05/24/19 Page 4 of 6 PagelD #: 4
a) A copy of the Complaint and summonses are attached hereto as
“Exhibit A.”

b) A copy of the Notice of Filing of Removal filed in the Davidson
County Circuit Court is attached hereto as “Exhibit B.”

c) A Civil Cover Sheet is attached hereto as “Exhibit C.”

d) A Notice of Appearance is attached hereto as “Exhibit D.”

WHEREFORE, Defendants respectfully request that this action now
pending before the Circuit Court of the 20th Judicial Circuit in and for
Davidson County, Tennessee be removed to this Court.

Respectfully submitted this the 2 ie day of May, 2019.

MOORE INGRAM JOHNSON & STEELE, LLP

ZY

William R. Johnson- BPR #19925
Emerson Overlook

326 Roswell Street, Suite 100
Marietta, Georgia 30060

(770) 429-1499

Chris R. Brooks-BPR #32486
5200 Maryland Way, Ste. 301
Brentwood, Tennessee 37027
(615) 425-7347

Attorneys for Defendants

Case 3:19-cv-00443 Document1 Filed 05/24/19 Page 5 of 6 PagelID #: 5
CERTIFICATE OF SERVICE
This is to certify that I have this day served counsel for all parties in
the foregoing matter with a copy of NOTICE OF REMOVAL BY
DEFENDANTS WAFFLE HOUSE, INC., WH CAPITAL, LLC, AND MID
SOUTH WAFFLES, INC., by depositing a copy of same in the United States

Mail with postage properly affixed thereon addressed as follows:

Philip N. Elbert, Esq.

Jeffrey A. Zager, Esq.
Benjamin C. Aaron, Esq.
NEAL & HARWELL, PLC
1201 Demonbreun Street, Suite 1000
Nashville, Tennessee 37203

James S. Higgins, Esq.
Carrie Labrec, Esq.

THE HIGGINS FIRM, PLLC
525 4th Avenue South
Nashville, Tennessee 37210

TS

This day of May, 2019.

Ni e~ Pia

William R. Johnson

 

Case 3:19-cv-00443 Document1 Filed 05/24/19 Page 6 of 6 PagelD #: 6
